Exhibit 10.18

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and effective as of November 4,
2011, by and between Atlas Energy, L.P., a Delaware limited partnership having
its principal office in Moon Township, Pennsylvania (“Employer”), and Matthew A.
Jones, an individual residing in Haverford, Pennsylvania (“Executive”).

WHEREAS, Executive has been Senior Vice President and President and Chief
Operating Officer of the Exploration and Production Division of Employer since
February 18, 2011, and Employer, the Companies (as defined in Section 3.C
hereto) and Executive desire to formalize the arrangements regarding his
employment by Employer.

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

1. Employment/Duties.

A. Employment. Employer hereby agrees to continue to employ Executive as Senior
Vice President and President and Chief Operating Officer of the Exploration and
Production Division of Employer (the “Position”), and Executive may hold other
positions and offices at affiliates of Employer. Executive hereby accepts such
employment in accordance with the terms of this Agreement. The Position will be
full-time (subject to the provisions of Section 1.C hereof). In the event of any
conflict or ambiguity between the terms of this Agreement and terms of
employment applicable generally to full-time employees, the terms of this
Agreement shall control.

B. Duties. Executive reports at the direction of the Chief Executive Officer of
Employer (and if the Chairman of Employer is not also the Chief Executive
Officer of Employer, also to the Chairman of Employer) and, when appropriate,
the Board of Directors of Employer (the “Board”) and is bound to follow their
lawful instructions and directions. Executive agrees to serve diligently,
competently and to the best of his abilities during the period of employment.

C. Other Interests. Employer acknowledges that Executive has in the past
participated in or served, and does currently and is expected in the future to
participate in or serve, in other professional and civic activities, including
civic and charitable boards or committees, industry associations, fulfill
speaking engagements or teach at educational institutions and other activities
that do not conflict with the business and affairs of the Companies or
interfere, individually or in the aggregate, with Executive’s performance of his
duties hereunder.

2. Term. The term of this Agreement shall commence on November 4, 2011 (the
“Employment Effective Date”) and, unless sooner terminated pursuant to Section 5
hereof, shall continue for an initial period of two (2) years after the
Employment Effective Date, subject to automatic extensions as provided for in
this Section 2. Beginning on the one



--------------------------------------------------------------------------------

(1)-year anniversary of the Employment Effective Date, the term of this
Agreement shall automatically renew daily so that on any day on which this
Agreement is in effect, the Contract Period (as defined in this Section 2) shall
have a then-remaining term of not less than one (1) year; provided, however,
that such automatic extension shall cease upon the Employer’s written notice to
Executive of its election to terminate this Agreement at the end of the one
(1)-year period then in effect, which such notice may not be given prior to the
one (1)-year anniversary of the Employment Effective Date. The term of this
Agreement, as in effect from time to time pursuant to the terms and conditions
of this Section 2, shall hereinafter be referred to as the “Contract Period.” A
termination of Executive’s employment under this Agreement for any reason shall
be referred to as a “Termination.”

3. Compensation.

A. Base Salary. During the Contract Period, the Executive will be paid a base
salary of $280,000 per annum (“Base Salary”). Increases may be made to the Base
Salary at the discretion of the Board. Effective as of the date of any such
increase, the Base Salary, as increased, shall be the Base Salary for all
purposes of this Agreement and may not thereafter be reduced. Such Base Salary
shall be paid in accordance with Employer’s regular payroll policies and shall
be subject to all applicable withholding requirements.

B. Cash Bonus. Executive shall be eligible to receive a bonus determined in
accordance with procedures established by the Compensation Committee of the
Board. All bonus payments shall be subject to all applicable withholding
requirements.

C. Equity Compensation. Executive shall be eligible to receive grants of
equity-based compensation in the form of restricted unit grants, options to
purchase units, phantom units or other forms of equity-based compensation that
the Board may determine. Such equity based compensation may be with respect to
the securities of Employer, Atlas Pipeline Partners, L.P., or other affiliates
of Employer (together the “Companies”). Collectively, all equity based
compensation in any of the Companies will be referred to as “Units.” As of the
date hereof, Executive holds Units in the amounts set forth on Schedule 3.C
hereto. Except as otherwise provided for in this Agreement, any unvested Units
will be subject to forfeiture in accordance with the applicable long-term
incentive plan (a “Plan”) pursuant to which such Units are granted (the
“Restrictions”). For purposes of the Units, Executive’s employment will be
considered to continue as long as he remains employed by or performs services
for any of the Companies. Notwithstanding anything to the contrary in the
Companies’ grant agreements, if (i) Executive’s employment is terminated by
Employer without Cause (as defined in Section 5.B and taking into account the
application of Section 5.G), (ii) Executive terminates his employment for Good
Reason (as defined in Section 5.E), (iii) Executive terminates his employment
after a non-renewal of the Agreement by Employer in accordance with the terms
and conditions of Section 3, or (iv) Executive’s employment is terminated by
reason of death or Disability (as defined in Section 5.D), then (subject to the
terms and conditions of Section 6.C(iv) in the case of clauses (i) and (ii)) any
Restrictions with respect to any Units outstanding and held by Executive on the
Date of Termination shall terminate as of the Date of Termination, and all such
Units shall be fully vested and exercisable and shall remain in effect and
exercisable through the end of their respective terms, without regard to the
Termination.

 

2



--------------------------------------------------------------------------------

4. Benefits.

A. Vacation Leave. Executive is entitled to take vacation days, holidays and
personal days according to Employer’s regular policies and procedures applicable
to other executives of Employer.

B. Benefit Plans. During the Contract Period and, to the extent specifically
provided for herein, thereafter, (i) Executive shall be entitled to participate
in all applicable incentive, savings, and retirement plans, practices, policies,
and programs of Employer to the extent they are generally available to other
senior officers, directors and executives of Employer, and (ii) Executive and/or
his family, as the case may be, shall be eligible for participation in, and
shall receive all benefits under, all applicable welfare benefit plans,
practices, policies, and programs provided by Employer, including, without
limitation, medical, prescription, dental, disability, sickness benefits,
employee life insurance, accidental death, and travel insurance plans and
programs, to the same extent as other senior officers, directors or executives
of Employer. Employer retains the right to select and to change any insurance
provider at its discretion.

C. Expenses. Employer shall reimburse Executive for all reasonable and necessary
work-related administrative and travel expenses incurred by Executive in
carrying out his duties under this Agreement, pursuant to Employer’s business
expense policies and procedures. Written receipts shall be submitted to document
all expenses for which reimbursement is sought in accordance with Employer’s
policies and procedures in effect from time to time.

5. Termination. Anything herein contained to the contrary notwithstanding,
Executive’s employment shall terminate as a result of any of the following
events:

A. Executive’s death.

B. Termination by Employer for Cause. “Cause” shall encompass any of the
following: (i) the Executive has committed any demonstrable and material act of
fraud; (ii) illegal or gross misconduct by the Executive that is willful and
results in damage to the business or reputation of the Companies; (iii) the
Executive is convicted of a felony or a crime involving fraud or embezzlement;
(iv) the continued failure by the Executive to substantially perform his duties
under this Agreement (other than as a result of physical or mental illness or
injury) after Employer delivers to the Executive a written demand for
substantial performance that specifically identifies, with reasonable
opportunity to cure, the manner in which Employer believes that the Executive
has not substantially performed his duties; or (v) the Executive has failed to
follow reasonable written directions of Employer which are consistent with his
duties hereunder and not in violation of applicable law, provided the Executive
shall have 10 business days after written notice to cure such failure (to the
extent then curable). In order to terminate Executive’s employment for Cause,
Employer must give Executive written notice of its intention to terminate
Executive’s employment for Cause, setting forth in reasonable detail the
specific conduct constituting Cause and the specific provisions of this
Agreement on which such claim is based.

C. Termination by Employer without Cause upon ninety (90) days’ prior written
notice to Executive.

 

3



--------------------------------------------------------------------------------

D. Executive becomes disabled by reason of physical or mental disability for
more than 180 days in the aggregate or a period of 90 consecutive days during
any 365-day period and the Board determines, in good faith based upon medical
evidence, that Executive, by reason of such physical or mental disability, is
rendered unable to perform his duties and services hereunder (a “Disability”).
Executive agrees to provide his medical records and to submit to a medical
examination so that the Board may make its determination. A Termination by
Employer for Disability shall be communicated to Executive by written notice and
shall be effective on the 30th day after Executive’s receipt of such notice (the
“Disability Effective Date”) unless Executive returns to full-time performance
of his duties before the Disability Effective Date.

E. Termination by Executive for “Good Reason” upon 30 days’ prior written notice
to Employer (subject to the Employer’s cure right described below). “Good
Reason” shall mean any of the following: (i) a material reduction in Base
Salary, (ii) a demotion of Executive from the Position, (iii) a material
reduction of Executive’s duties; provided that Executive and Employer
acknowledge that Executive’s duties will have been materially reduced if
Employer ceases to be a public company and the Chief Executive Officer of
Employer or Chairman of the board of directors of Atlas Energy GP, LLC is not,
immediately following the transaction pursuant to which Employer ceases to be a
public company, the Chief Executive Officer of Employer (or the acquiring
entity, if any), (iv) Employer’s requiring Executive to be relocated to a
location more than 35 miles from Executive’s location immediately prior to such
relocation, or (v) any action or inaction that constitutes a material breach by
Employer of this Agreement. In such case, Executive must provide written notice
of Termination for Good Reason to Employer within 30 days after the event
constituting Good Reason. Employer shall, except in the case of a Termination by
Executive for Good Reason pursuant to the proviso clause in clause (iii) of this
Section 5.E, have a period of 30 days in which it may correct the act or failure
to act that constitutes the grounds for Good Reason as set forth in Executive’s
notice of Termination. If Employer does not correct the act or failure to act,
Executive must terminate employment for Good Reason within thirty 30 days after
the end of the cure period in order for the Termination to be considered a Good
Reason Termination.

F. A Termination by Executive for any reason other than those set forth in
Section 5.E (other than by Executive’s death or Disability) upon thirty
(30) days’ prior written notice to Employer.

G. Termination by Employer at or after the end of the Contract Period by reason
of a non-renewal of this Agreement pursuant to the terms and conditions of
Section 2. Such a Termination shall constitute a Termination without Cause for
purposes of Section 3.C, Section 6.C(iii), and Section 7.B and otherwise
constitute a resignation other than for Good Reason for purposes of Section 6.B.

H. The “Date of Termination” means the date of Executive’s death, the Disability
Effective Date or the date on which the Termination by Employer for Cause or
without Cause or by Executive for Good Reason or without Good Reason is
effective in accordance with this Agreement, as the case may be.

 

4



--------------------------------------------------------------------------------

6. Consideration Payable to Executive Upon Termination or in the Event of
Disability or Death.

A. Disability/Death. If Executive’s employment is terminated by reason of his
Disability or death during the Contract Period, Employer shall pay to Executive
or Executive’s designated beneficiaries (or, if there is no beneficiary, to
Executive’s estate or legal representative), as the case may be, in one cash
payment within 60 days after the Date of Termination, the sum of the following
amounts: (1) any portion of the Base Salary that has been earned through the
Date of Termination but not paid to Executive as of the Date of Termination;
(2) any accrued but unpaid short-term incentive compensation earned for any year
prior to the year in which the Date of Termination occurs and, to the extent
required to be paid under the terms of Employer policy in effect from time to
time and applicable law, any accrued but unpaid vacation pay as of the Date of
Termination; and (3) an amount representing the short-term incentive
compensation opportunity awarded to Executive for the fiscal year in which the
Date of Termination occurs equal to the amount of short-term incentive
compensation earned by Executive with respect to the prior fiscal year
multiplied by a fraction, the numerator of which is the number of days in the
fiscal year in which the Date of Termination occurs through the Date of
Termination, and the denominator of which is the total number of days in such
fiscal year (such amounts in (1), (2) and (3), the “Accrued Obligations”).
Notwithstanding herein anything to the contrary, in the case of a Termination by
reason of Disability or death, Executive and his dependents shall have health
insurance paid for by Employer for a one-year period after the Date of
Termination. In the event of Termination under this paragraph, all other
benefits, payments or compensation to be provided to Executive hereunder shall,
except as provided otherwise in Section 3.C, terminate.

B. By Employer for Cause; By Executive Other than for Good Reason. If
Executive’s employment is terminated during the Contract Period by Employer for
Cause or by Executive other than for Good Reason, Employer shall pay Executive
any portion of the Base Salary and, to the extent required to be paid under the
terms of Employer policy in effect from time to time and applicable law, any
accrued vacation pay, in each case through the Date of Termination, to the
extent earned but not paid as of the Date of Termination. In the event of
Termination under this paragraph, all other benefits, payments or compensation
to be provided to Executive hereunder shall terminate and Executive’s rights in
incentive plans shall be governed solely by the terms of the applicable plan,
except that all Units that have vested as of the Date of Termination shall not
be subject to forfeiture.

C. By Employer Other than for Cause; By Executive for Good Reason. If, during
the Contract Period, Employer terminates Executive’s employment other than for
Cause, or Executive terminates employment for Good Reason, Employer shall pay to
Executive the Accrued Obligations within 60 days after the Date of Termination,
and Employer will pay any other benefits accrued and due under any applicable
benefit plans and programs of Employer pursuant to the terms of such respective
plans and programs. In addition, if Executive timely executes and does not
revoke the “Release” (as defined in and subject to the terms and conditions of
Section 6.C(iv)), Employer shall pay to Executive the following severance
compensation (it being understood that Executive is not entitled to any payments
under any severance plan or program for employees or executives):

(i) Employer will pay Executive an amount equal to two (2) times the “Average
Compensation.” The severance compensation shall be payable in a single lump sum
within no later than 60 days after the Date of Termination, subject to the terms
and conditions of Section 25.A and Executive’s timely execution and
nonrevocation of the Release prior to such payment. As used herein, the term
“Average Compensation” shall mean: (a) Base Salary in effect immediately before
Termination, plus (b) the average of the cash bonuses earned for the three
(3) calendar years preceding the year in which the Date of Termination occurs.

 

5



--------------------------------------------------------------------------------

(ii) During the twenty-four (24)-month period following Executive’s Date of
Termination (the “Separation Period”), Executive may elect continued health and
dental coverage under the Employer’s health and dental plans in which Executive
participated at the Date of Termination, as in effect from time to time,
provided that Executive shall be responsible for paying the full monthly cost of
such coverage; and provided further that, if requested in writing by Employer,
Executive must timely elect continued coverage under Section 4980B(f) of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder (the “Code” and such coverage, the “COBRA Coverage”), it being
understood in all cases that the COBRA Coverage continuation period under
Section 4980B of the Code shall run concurrently with the Separation Period. The
monthly cost shall be the premium determined for purposes of COBRA Coverage
under Section 4980B(f)(4) of the Code in effect from time to time (the “COBRA
Premium”). Each month in which Executive pays the COBRA Premium, Employer will
reimburse Executive for the COBRA Premium in an amount equal to the COBRA
Premium less the amount that Executive would be required to contribute for
health and dental coverage if Executive were an active employee of Employer. As
an alternative, where such coverage may not be continued (or where such
continuation would adversely affect the tax status of the plan pursuant to which
the coverage is provided or result in penalty taxes to Executive pursuant to
Section 409A of the Code, Employer may elect to pay Executive cash in lieu of
such coverage in an amount equal to the product of the number of months then
remaining in the Separation Period and the COBRA Premium. In each case, these
payments will commence within 30 days following the Date of Termination, subject
to Executive’s timely execution and nonrevocation of the Release, and will be
paid on the first payroll date of each month during the Separation Period.

(iii) As set forth in Section 3.C, any Restrictions with respect to any Units
outstanding and held by Executive on the Date of Termination shall terminate as
of the Date of Termination, and all such Units shall be fully vested and
exercisable and shall remain in effect and exercisable through the end of their
respective terms, without regard to the Termination.

(iv) In order to receive payments under clauses (i), (ii) and (iii) of this
subsection 6.C, Executive must sign and deliver to the Employer a release, in a
form acceptable to Employer, of any and all claims against Employer, the
Companies, their respective officers, directors, and agents and all related
parties with respect to all matters arising out of Executive’s employment and
the Termination (other than claims for any entitlements under the terms of this

 

6



--------------------------------------------------------------------------------

Agreement or under any plans or programs of Employer under which Executive has
accrued and is due a benefit) within 53 days after the Date of Termination (the
“Release”), and Executive must not revoke such Release within the seven-day
statutory revocation period after Executive’s timely delivery of such Release to
the Employer. If Executive does not sign and timely deliver the Release, or if
Executive revokes such Release within such seven-day statutory period, Executive
forfeits any and all right to any payments or benefits in this Agreement
conditioned upon Executive’s execution and nonrevocation of such Release.

The payments provided pursuant to this Section 6.C are intended to compensate
Executive for a Termination by Employer other than for Cause or by Executive for
Good Reason and shall be the sole and exclusive remedy therefor.

7. Confidentiality/Restrictive Covenants.

A. In connection with Executive’s services to Employer, Employer agrees that it
will provide access to certain proprietary and confidential information of
Employer and the Companies that is not generally known to the public, including
but not limited to, its services, personnel, procedures and financial
information. The promises of the Employer contained herein are not intended to
be contingent upon continued employment but are intended by the parties to be
fully enforceable at the time of the execution of this Agreement. Executive
acknowledges and agrees that Executive’s employment by Employer creates a
relationship of confidence and trust between the Executive and Employer that
extends to all confidential information that becomes known to Executive.
Executive agrees not to directly, indirectly or otherwise, disclose, publish,
make available to, or use for his own benefit or the benefit of any person,
firm, corporation or other entity for any reason or purpose whatsoever, any
proprietary or confidential information during the Contract Period and
thereafter other than in connection with performing Executive’s services for
Employer in accordance with this Agreement. Upon a Termination, Executive agrees
not to retain or take with him any confidential notes, records, documents or
other proprietary or confidential information about Employer, the Companies or
any of their affiliates prepared or obtained in the course of employment.

B. In the event that (i) Executive’s employment is terminated by Employer for
Cause or (ii) Executive resigns without Good Reason (in the case of (ii), other
than (A) if neither Edward E. Cohen nor Jonathan Z. Cohen is, on the Date of
Termination, either the Chief Executive Officer of Employer or the Chairman of
the board of directors of Atlas Energy GP, LLC, or (B) for the avoidance of
doubt, a Termination by Executive after a non-renewal of the Agreement by
Employer in accordance with the terms and conditions of Section 2), then
Executive shall not, until eighteen (18) months after the Date of Termination,
for whatever reason, for himself or on behalf of any other person, firm,
partnership, corporation, or other entity, directly or indirectly engage in any
natural gas exploration or production business in the continental United States.
For purposes of this clause 7.B, “to engage” shall include Executive’s acting as
an owner (of more than 5%), employee, director or officer of an entity so
engaged.

C. Executive shall not, until two (2) years after the Date of Termination, for
himself or on behalf of any other person, firm, partnership, corporation, or
other entity,

 

7



--------------------------------------------------------------------------------

directly or indirectly solicit or hire, or attempt to solicit or hire, any
employee of Employer or any of its affiliates (or any person employed by
Employer or any of its affiliates within the six (6)-month period prior to such
solicitation or hire or attempt to solicit or hire) away from Employer or any of
its affiliates. The forgoing shall not apply to general advertisements or
solicitations that are not targeted to any specific individuals.

D. Executive acknowledges that the restrictions contained in this Section 7 are,
in view of the nature of the business of Employer, reasonable and necessary to
protect the legitimate interests of Employer, and that any violation of any
provision of this Section 7 will result in irreparable injury to Employer.
Executive also acknowledges that in the event of any such violation, Employer
shall be entitled to preliminary and permanent injunctive relief, without the
necessity of proving actual damages or posting a bond, and to an equitable
accounting of all earnings, profits and other benefits arising from any such
violation, which rights shall be cumulative and in addition to any other rights
or remedies to which Employer may be entitled. Executive agrees that in the
event of any such violation, an action may be commenced by Employer for any such
preliminary and permanent injunctive relief and other equitable relief in any
federal or state court of competent jurisdiction sitting in Pennsylvania or, if
jurisdiction is lacking in Pennsylvania, in any other court of competent
jurisdiction. Executive hereby waives, to the fullest extent permitted by law,
any objection that Executive may now or hereafter have to such jurisdiction or
to the laying of the venue of any such suit, action or proceeding brought in
such a court and any claim that such suit, action or proceeding has been brought
in an inconvenient forum. Executive agrees that effective service of process may
be made upon Executive under the notice provisions contained in Section 13
hereof.

8. Golden Parachute Excise Tax Modified Cutback.

A. Anything in this Agreement to the contrary notwithstanding, in the event
Grant Thornton or such other accounting firm as shall be designated by Employer
(the “Accounting Firm”) shall determine that receipt of all payments or
distributions by Employer or its affiliates in the nature of compensation to
Executive or for Executive’s benefit, whether paid or payable pursuant to this
Agreement or otherwise (a “Payment”), would subject Executive to the excise tax
under Section 4999 of the Code, the Accounting Firm shall determine whether to
reduce any of the Payments paid or payable pursuant to Section 6.C of this
Agreement (the “Agreement Payments”) to the “Reduced Amount” (as defined below).
The Agreement Payments shall be reduced to the Reduced Amount only if the
Accounting Firm determines that Executive would have a greater “Net After-Tax
Receipt” (as defined below) of aggregate Payments if Executive’s Agreement
Payments were reduced to the Reduced Amount. If the Accounting Firm determines
that Executive would not have a greater Net After-Tax Receipt of aggregate
Payments if Executive’s Agreement Payments were so reduced, Executive shall
receive all Agreement Payments to which Executive is entitled under this
Agreement.

B. If the Accounting Firm determines that aggregate Agreement Payments should be
reduced to the Reduced Amount, Employer shall promptly give Executive notice to
that effect and a copy of the detailed calculation thereof. All determinations
made by the Accounting Firm under this Section 8 shall be binding upon

 

8



--------------------------------------------------------------------------------

Employer and Executive absent manifest error and shall be made as soon as
reasonably practicable and in no event later than fifteen (15) days following
the applicable Date of Termination. For purposes of reducing the Agreement
Payments to the Reduced Amount, only amounts payable under this Agreement (and
no other Payments) shall be reduced. All fees and expenses of the Accounting
Firm shall be borne solely by Employer.

C. As a result of the uncertainty in the application of Section 4999 of the Code
at the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by Employer to or for
the benefit of Executive pursuant to this Agreement which should not have been
so paid or distributed (“Overpayment”) or that additional amounts which will
have not been paid or distributed by Employer to or for the benefit of Executive
pursuant to this Agreement could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against either
Employer or Executive which the Accounting Firm believes has a high probability
of success determines that an Overpayment has been made, Executive shall pay any
such Overpayment to Employer together with interest at the applicable federal
rate provided for in Section 7872(f)(2) of the Code; provided, however, that no
amount shall be payable by Executive to Employer if and to the extent such
payment would not either reduce the amount on which Executive is subject to tax
under Section 1 and Section 4999 of the Code or generate a refund of such taxes.
In the event that the Accounting Firm, based upon controlling precedent or
substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be paid promptly (and in no event later than 60 days
following the date on which the Underpayment is determined) by Employer to or
for the benefit of Executive together with interest at the applicable federal
rate provided for in Section 7872(f)(2) of the Code.

D. For purposes hereof, (i) “Reduced Amount” shall mean the greatest amount of
Agreement Payments that can be paid that would not result in the imposition of
the excise tax under Section 4999 of the Code if the Accounting Firm determines
to reduce Agreement Payments pursuant to Section 8.A, and (ii) “Net After-Tax
Receipt” shall mean the present value (as determined in accordance with Sections
280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a Payment net of all taxes
imposed on Executive with respect thereto under Sections 1 and 4999 of the Code
and under applicable state and local laws, determined by applying the highest
marginal rate under Section 1 of the Code and under state and local laws which
applied to Executive’s taxable income for the immediately preceding taxable
year, or such other rate(s) as the Accounting Firm determined to be likely to
apply to Executive in the relevant tax year(s).

E. To the extent requested by Executive, Employer shall cooperate with Executive
in good faith in valuing, and the Accounting Firm shall take into account the
value of, services provided or to be provided by Executive (including without
limitation, Executive’s agreeing to refrain from performing services pursuant to
a covenant not to compete or similar covenant) before, on or after the date of a
change in ownership or control of Employer (within the meaning of Q&A-2(b) of
the final regulations under Section 280G of the Code), such that payments in
respect of such services may be considered reasonable

 

9



--------------------------------------------------------------------------------

compensation within the meaning of Q&A-9 and Q&A-40 to Q&A-44 of the final
regulations under Section 280G of the Code and/or exempt from the definition of
the term “parachute payment” within the meaning of Q&A-2(a) of the final
regulations under Section 280G of the Code in accordance with Q&A-5(a) of the
final regulations under Section 280G of the Code.

9. Representations.

A. Executive represents and warrants to Employer that he is not now subject to
any non-competition, restrictive covenant, or other restriction or agreement
that would prevent, limit or impair in any way his ability to perform all of his
obligations under this Agreement.

B. Executive agrees that he will disclose and provide a copy of the
confidentiality provisions of this Agreement to any prospective Employer and/or
recruiter.

10. Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided for herein be reduced by
any compensation or any retirement benefit heretofore or hereafter earned by
Executive as the result of employment by any other person, firm or corporation.

11. Other Employer Policies. Executive understands and agrees that Executive is
subject to all other policies of the Employer not inconsistent with this
Agreement, including, but not limited to, policies pertaining to vacation
entitlement, sick leave, holiday pay, health care, and expense reimbursement.

12. Interpretation and Enforcement of this Agreement. This Agreement shall be
interpreted in accordance with the plain meaning of its terms and not strictly
for or against either party hereto. Employer expressly reserves the right to
enforce any and all provisions of the Agreement. In the event of a breach or
violation of this Agreement by Executive, Employer may pursue all appropriate
avenues of relief, including bringing legal action against Executive, provided
under this Agreement.

13. Notification and Waiver.

A. This Agreement is understood by Executive to be clear and fully enforceable
as written. Executive should not execute it if he believes otherwise. However,
if Executive later challenges the enforceability or clarity of any provision of
this Agreement, Executive agrees to notify Employer of this challenge in writing
at least 14 days before engaging in any activity that could possibly be
prohibited by this Agreement. Both Executive and Employer agree to then meet and
confer or mediate for the purpose of resolving the dispute. If no resolution is
arrived at, then the parties will be free to pursue all of their legal rights
and remedies. If, however, Executive elects not to provide advance notice
described above and does not participate in good faith in the “meet and confer”
process described above, then Executive agrees that Executive’s failure to
comply will be considered a waiver of Executive’s right to challenge the
enforceability and/or clarity of the terms of this Agreement and the
restrictions in it.

 

10



--------------------------------------------------------------------------------

B. Any notice required by this Agreement or given in connection with it shall be
in writing and shall be given to the appropriate party by personal delivery or
by a nationally recognized overnight courier service, in each case, to the then
current address of the party receiving such notice.

14. Final Agreement. This Agreement terminates and supersedes all prior
understandings or agreements on the subject matter herein. This Agreement may
not be modified unless the change or modification or waiver is in writing and
signed by Executive and an officer of Employer who is not the Executive.

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
conflict of law principles.

16. Arbitration. Except as provided otherwise in Section 7.D and except with
respect to any dispute in which the primary relief sought is an equitable remedy
such as an injunction, in the event of any dispute under this Agreement, the
parties shall be required to settle the dispute, controversy or claim by
arbitration in Philadelphia, Pennsylvania in accordance with the National Rules
for the Resolution of Employment Disputes then in effect of the American
Arbitration Association before a panel of three arbitrators, one of whom shall
be selected by Employer, one of whom shall be selected by the Executive, and the
third of whom shall be selected by the other two arbitrators. Any award entered
by the arbitrators shall be final, binding and nonappealable, and judgment may
be entered thereon by either party in accordance with applicable law in any
court of competent jurisdiction. The parties hereby agree that upon a
Termination by Employer without Cause or by Executive for Good Reason, Employer
shall pay all amounts due to Executive subject to the terms and conditions of
Section 6.C (it being agreed that TIME IS OF THE ESSENCE) without offset or
reduction. If Employer determines it has an offset or basis for reduction with
respect to any payment, it shall notify Executive of such determination, in
writing, as soon as reasonably practicable and in any event on or prior to the
deadline for making such payment. In such case, Employer shall make the full
payment, but Executive shall be obligated to return any portion of such payment
that is determined, pursuant to the terms and conditions set forth in this
Section 16, to be owed by Executive to Employer. In the event of an action
hereunder in which Executive is the prevailing party, Employer shall (subject to
the terms and conditions of Section 25.B) promptly reimburse Executive for his
actual and reasonable legal fees and costs incurred in connection with such
action.

17. Interpretation of Agreement. The provisions of this Agreement shall not be
construed in favor of or against either party. In the event any provision of
this Agreement is determined by a court to be invalid or unenforceable, the
parties contemplate that the provisions may be modified by the court to make
them enforceable to the fullest extent allowed by law.

18. Headings. The headings in this Agreement are inserted for convenience only
and shall not be used to define, limit or describe the scope of the Agreement of
any of the obligations above.

 

11



--------------------------------------------------------------------------------

19. No Assignment. Neither this Agreement nor any interest in this Agreement may
be assigned by Executive without the prior express written approval of Employer;
which may be withheld by Employer at Employer’s sole and absolute discretion.

20. Severability. If any provision of the Agreement is held by a court of
competent jurisdiction to be invalid or unenforceable, then this Agreement,
including all of the remaining terms, will remain in full force and effect as if
such invalid or unenforceable term had never been included.

21. Waiver of Jury Trial. The parties hereby knowingly, voluntarily and
intentionally waive the right any of them may have to a trial by jury in respect
of any litigation based hereon or arising out of, under or in connection with
this Agreement, or any course of conduct, course of dealing, statements (whether
verbal or written) or actions of any party in connection with Executive’s
employment with Employer. This provision is a material inducement for the
parties’ acceptance of this Agreement. For the avoidance of doubt, the forgoing
is not intended to modify the provisions of Section 16.

22. Continuing Effect. Executive’s obligations and commitments under this
Agreement, other than his obligation to perform duties under Section 1,
including specifically without limitation otherwise the promises and commitments
of Sections 7, 8, 9 15 and 16, shall continue after Executive’s departure from
Employer, regardless of Executive’s Termination for any reason or any breach of
any other obligation or agreement, if any, of Employer to Executive.

23. Waiver of Breach. The waiver by Employer of a breach of any provision of
this Agreement by Executive shall not operate or be construed as a waiver of any
subsequent breach by Executive.

24. Agreement is Knowing and Voluntary. Executive has carefully reviewed this
Agreement to assure his complete understanding of the Agreement’s full effect.
Executive has actively engaged in negotiations concerning the terms and
conditions of the Agreement. Executive has been given the opportunity by
Employer to engage in a review of this Agreement independently, in consultation
with an attorney, and to discuss the Agreement with his family. Executive’s
signing of this Agreement is knowing and voluntary.

25. Section 409A.

A. This Agreement is intended to comply with Section 409A of the Code or an
exemption thereto, and, to the extent necessary in order to avoid the imposition
of a penalty tax on the Executive under Section 409A, payments may only be made
under this Agreement upon an event and in a manner permitted by Section 409A.
Any payments or benefits that are provided upon a Termination shall, to the
extent necessary in order to avoid the imposition of a penalty tax on the
Executive under Section 409A, not be provided unless such Termination
constitutes a “separation from service” within the meaning of Section 409A. Any
payments that qualify for the “short-term deferral” exception or another
exception under Section 409A shall be paid under the applicable exception.
Notwithstanding anything in this Agreement to the contrary, if the Executive is
considered a “specified employee” (as defined in Section 409A), any amounts paid
or provided under this Agreement shall, to the extent necessary in

 

12



--------------------------------------------------------------------------------

order to avoid the imposition of a penalty tax on Executive under Section 409A,
be delayed for six months after Executive’s “separation from service” within the
meaning of Section 409A of the Code, and the accumulated amounts shall be paid
in a lump sum within ten days after the end of the six-month period. If the
Executive dies during the six-month postponement period prior to the payment of
benefits, the amounts the payment of which is deferred on account of
Section 409A shall be paid to the personal representative of the Executive’s
estate within 60 days after the date of the Executive’s death.

B. For purposes of section 409A, the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments. In no event may the Executive, directly or indirectly, designate the
calendar year of a payment. All reimbursements and in-kind benefits provided
under the Agreement shall be made or provided in accordance with the
requirements of Section 409A, including, where applicable, the requirement that
(i) any reimbursement is for expenses incurred during the period of time
specified in this Agreement, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit.

26. Effective Date. This Agreement shall not be final nor take effect until it
is signed by Executive and dated and executed by Employer.

[Signatures on Following Page]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employer and Executive have executed this Agreement on the
date and year written above:

 

EMPLOYER: ATLAS ENERGY, L.P. By:  

/s/ Jonathan Z. Cohen

EXECUTIVE:

/s/ Matthew A. Jones

Matthew A. Jones

 

14



--------------------------------------------------------------------------------

Schedule 3.C

to

Employment Agreement of Matthew A. Jones

 

     Phantom Units      Options        Unvested      Vested      Unvested  

Atlas Energy, L.P.

     150,000         100,000         200,000   